EXHIBIT 10.2.4

 

CENTRAL GARDEN & PET COMPANY

 

FOURTH AMENDMENT

 

TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of July
30, 2004 between CENTRAL GARDEN & PET COMPANY, a Delaware corporation
(“Borrower”) and CANADIAN IMPERIAL BANK OF COMMERCE, as administrative agent for
Lenders (“Administrative Agent”), and is made with reference to that certain
Credit Agreement dated as of May 14, 2003, as amended to date (as so amended,
the “Credit Agreement”), by and among Borrower, the financial institutions
listed therein as Lenders, the Co-Syndication Agents named therein, and the
Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, Borrower, Agents and Lenders desire to amend the Credit Agreement (i)
to remove the Consolidated Tangible Net Worth covenant, (ii) to permit certain
acquisitions by the Company in addition to those provided for in the general
acquisition covenant, and (iii) to make certain other amendments as provided
herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1 Amendments to Section 1: Definitions

 

A. Consolidated Tangible Net Worth. Subsection 1.1 of the Credit Agreement is
hereby amended by deleting in its entirety the definition of “Consolidated
Tangible Net Worth” appearing therein.

 

B. Adjusted LIBOR. Subsection 1.1 of the Credit Agreement is hereby further
amended by deleting in its entirety the definition of “Adjusted LIBOR” appearing
therein and substituting the following therefor:

 

“ ‘Adjusted LIBOR’ means, for any Interest Rate Determination Date with respect
to an Interest Period for a LIBOR Loan, the rate per annum obtained by dividing
(x) the rate of interest equal to (a) with respect to LIBOR Loans denominated in
U.S. Dollars, the rate per annum determined on the basis of the rate for
deposits in U.S. Dollars for a period equal to such Interest Period commencing
on the first day of such Interest Period and appearing on Moneyline

 

1



--------------------------------------------------------------------------------

Telerate Screen 3750 at or about 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period, or (b) with respect to LIBOR
Loans denominated in currencies other than U.S. Dollars, and LIBOR Loans
denominated in U.S. Dollars to the extent the rate specified in clause (a) above
does not appear on Moneyline Telerate Screen 3750, the average of the rates per
annum at which deposits in the currency of the LIBOR Loan in immediately
available funds are offered to CIBC in the interbank LIBOR market as at or about
11:00 A.M. (New York City time) two (2) Business Days prior to the beginning of
such Interest Period for delivery on the first day of such Interest Period, and
for a period approximately equal to such Interest Period, by (y) a percentage
equal to 100% minus the stated maximum rate (expressed as a percentage) of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves) applicable on such Interest Rate Determination Date to any
member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D). For any Interest Period with respect to any
LIBOR Loan advanced by a Lender required to comply with the relevant
requirements of the Bank of England and the Financial Services Authority of the
United Kingdom, Adjusted LIBOR shall be the sum of (a) the rate determined in
accordance with the first sentence of this definition and (b) the Mandatory Cost
Rate for such Interest Period.”

 

1.2 Amendments to Section 7: Borrower’s Negative Covenants.

 

A. Financial Covenants. Subsection 7.6 of the Credit Agreement is hereby amended
by deleting subsection D (Minimum Consolidated Tangible Net Worth), therefrom in
its entirety.

 

B. Investments; Acquisitions. Subsection 7.3 of the Credit Agreement is hereby
amended by deleting clause (viii) thereof in its entirety and substituting the
following therefor:

 

“(viii) in addition to acquisitions permitted pursuant to clause (v) and
investments permitted pursuant to clause (vi) above, Borrower may (1) consummate
the Kent Marine Acquisition and the New England Pottery Acquisition as described
in the definitions thereof, (2) acquire substantially all of the assets of the
global pet supplies business of Lawrence PLC and Interpet Limited pursuant to
that certain Agreement of Purchase and Sale dated as of January 31, 2004, and
(3) acquire substantially all of the assets of KRB Seed Company, LLC on terms
and conditions acceptable to Administrative Agent; provided that no Potential
Event of Default or Event of Default shall have occurred or be continuing as a
result of any such acquisition or after giving effect thereto.”

 

1.3 Amendments to Exhibits.

 

Exhibit VI (Form of Compliance Certificate) to the Credit Agreement is hereby
amended and restated in their entirety as set forth on the attached Annex A-1.

 

2



--------------------------------------------------------------------------------

Section 2. CONDITIONS TO EFFECTIVENESS

 

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Fourth Amendment Effective Date”):

 

A. On or before the Fourth Amendment Effective Date, Borrower shall deliver to
Lenders (or to Administrative Agent for Lenders with sufficient originally
executed copies, where appropriate, for each Lender and its counsel) copies of
this Amendment, executed by Borrower and each Credit Support Party.

 

B. On or before the Fourth Amendment Effective Date, Administrative Agent shall
have executed copies of this Amendment on behalf of itself and consenting
Lenders.

 

C. On or before the Fourth Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.

 

Section 3. BORROWER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
each Lender that the following statements are true, correct and complete:

 

A. Corporate Power and Authority. Borrower and each Credit Support Party has all
requisite corporate power and authority to enter into this Amendment and to
carry out the transactions contemplated by, and perform its obligations under,
the Credit Agreement as amended by this Amendment (the “Amended Agreement”).

 

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of Borrower and each Credit Support
Party.

 

C. No Conflict. The execution and delivery by Borrower and each Credit Support
Party of this Amendment and the performance by Borrower of the Amended Agreement
do not and will not (i) violate any provision of any law or any governmental
rule or regulation applicable to Borrower or any of its Subsidiaries, the
Certificate or Articles of Incorporation or Bylaws of Borrower or any of its
Subsidiaries or any order, judgment or decree of any court or other agency of
government binding on Borrower or any of its Subsidiaries, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrower or any of its Subsidiaries,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Borrower or any of its Subsidiaries, except pursuant
to the Loan Documents, or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of Borrower
or any of its Subsidiaries.

 

3



--------------------------------------------------------------------------------

D. Governmental Consents. The execution and delivery by Borrower and each Credit
Support Party of this Amendment and the performance by Borrower of the Amended
Agreement do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body.

 

E. Binding Obligation. This Amendment has been duly executed and delivered by
Borrower and each Credit Support Party and this Amendment and the Amended
Agreement are the legally valid and binding obligations of Borrower and each
Credit Support Party, enforceable against Borrower and each Credit Support Party
in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the Fourth Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

 

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.

 

Section 4. ACKNOWLEDGEMENT AND CONSENT

 

Borrower is a party to certain Collateral Documents pursuant to which Borrower
has created Liens in favor of Administrative Agent on certain Collateral to
secure the Obligations. Each Subsidiary is a party to a Subsidiary Guaranty and
certain Collateral Documents pursuant to which such Subsidiary has (i)
guarantied the Obligations and (ii) created Liens in favor of Administrative
Agent on certain Collateral to secure the obligations of such Subsidiary under
the Subsidiary Guaranty. Borrower and each Subsidiary are collectively referred
to herein as the “Credit Support Parties”, and the Subsidiary Guaranties and
Collateral Documents referred to above are collectively referred to herein as
the “Credit Support Documents”.

 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guaranty or secure, as the case may be, to the fullest extent
possible the payment and performance of all “Obligations,” “Guarantied

 

4



--------------------------------------------------------------------------------

Obligations” and “Secured Obligations,” or other similar terms, as the case may
be (in each case as such terms are defined in the applicable Credit Support
Document), including, without limitation, the payment and performance of all
such “Obligations,” “Guarantied Obligations” or “Secured Obligations,” or
similar terms, as the case may be, in respect of the Obligations of Borrower now
or hereafter existing under or in respect of the Amended Agreement and the
Notes.

 

Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Credit Support Party represents and
warrants that all representations and warranties contained in the Amended
Agreement and the Credit Support Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
Fourth Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

 

Each Credit Support Party (other than Borrower) acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Support Party is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Credit Support Party to any future amendments to the Credit Agreement.

 

Section 5. MISCELLANEOUS

 

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

 

(i) On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

 

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Agent or any Lender under,
the Credit Agreement or any of the other Loan Documents.

 

5



--------------------------------------------------------------------------------

B. Fees and Expenses. Borrower acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by the
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Borrower.

 

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment (other than the provisions of Sections 1 and 2
hereof, the effectiveness of which is governed by Section 3 hereof) shall become
effective upon the execution of a counterpart hereof by Borrower, each Credit
Support Party and Administrative Agent and the execution of a Lender Consent by
consenting Lenders and receipt by Borrower and Administrative Agent of written
or telephonic notification of such execution and authorization of delivery
thereof.

 

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CENTRAL GARDEN & PET COMPANY By:  

/s/ Stuart W. Booth

--------------------------------------------------------------------------------

Name:   Stuart W. Booth Title:   Vice President & Chief Financial Officer
ALL-GLASS AQUARIUM CO., INC. CGP ACQUISITION CORP. I, LLC FOUR PAWS PRODUCTS
LTD. GRANT LABORATORIES, INC. GRO TEC, INC. KAYTEE PRODUCTS, INC. MATTHEWS
REDWOOD & NURSERY SUPPLY, INC. NEW ENGLAND POTTERY, LLC NORCAL POTTERY PRODUCTS,
INC. OCEANIC SYSTEMS, INC. PENNINGTON SEED INC. OF NEBRASKA PENNINGTON SEED,
INC. PHAETON CORPORATION SEEDS WEST, INC. T.F.H. PUBLICATIONS, INC. WELLMARK
INTERNATIONAL (for purposes of Section 5 only) as a Credit Support Party By:  

/s/ Stuart W. Booth

--------------------------------------------------------------------------------

Name:   Stuart W. Booth Title:   Vice President & Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent By:  

/s/ Dean J. Decker

--------------------------------------------------------------------------------

    Dean J. Decker     Managing Director     CIBC World Markets Corp., AS AGENT

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

to Fourth Amendment

to Credit Agreement

 

CONSENT OF LENDER

 

Reference is hereby made to the Fourth Amendment to Credit Agreement (the
“Amendment”) dated as of                     , 2004 by and between Central
Garden & Pet Company, a Delaware corporation (“Borrower”), and Canadian Imperial
Bank of Commerce, as administrative agent for the Lenders (“Administrative
Agent”), which is made with reference to that certain Credit Agreement dated as
of May 14, 2003, as amended by the First Amendment to Credit Agreement dated as
of October 27, 2003, the Second Amendment to Credit Agreement dated as of
February 12, 2004, and the Third Amendment to Credit Agreement dated as of March
26, 2004 (the “Credit Agreement”), by and among Borrower, the financial
institutions listed therein as Lenders, the Co-Syndication Agents listed
therein, and the Administrative Agent.

 

The undersigned Lender hereby consents to the execution and delivery of the
Amendment by Administrative Agent on its behalf, substantially in the form of
the draft presented to the undersigned Lender on July     , 2004.

 

Dated:                     , 2004

 

 

--------------------------------------------------------------------------------

[Name of Institution] By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

S-3



--------------------------------------------------------------------------------

ANNEX A-1

 

EXHIBIT VI

 

[FORM OF COMPLIANCE CERTIFICATE]

 

COMPLIANCE CERTIFICATE

 

EACH OF THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(1) I am the duly elected Vice President and Chief Financial Officer of Central
Garden & Pet Company, a Delaware corporation (the “Borrower”);

 

(2) I have reviewed the terms of that certain Credit Agreement dated as of May
14, 2003 as amended, restated, supplemented or otherwise modified to the date
hereof (said Credit Agreement, as so amended, restated, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined in this Certificate (including Attachment No. 1 annexed
hereto and made a part hereof) being used in this Certificate as therein
defined), by and among Borrower, the financial institutions party thereto as
lenders, the financial institutions party thereto as agents and Canadian
Imperial Bank of Commerce, as Administrative Agent, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements; and

 

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate[, except as set forth below].

 

A-4



--------------------------------------------------------------------------------

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event:

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this          day of                     , 20     pursuant to
Subsection 6.1(iv) of the Credit Agreement.

 

CENTRAL GARDEN & PET COMPANY By:  

 

--------------------------------------------------------------------------------

Name:   Stuart W. Booth Title:   Vice President and Chief Financial Officer

 

A-5



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

 

TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                 , 200     and pertains to the period ending
                , 200    . Subsection references herein relate to Subsections of
the Credit Agreement.

 

A.    Indebtedness             1.    Aggregate principal amount of additional
Subordinated Indebtedness permitted under Subsection 7.1(vii):    $
                          2.    Maximum permitted under Subsection 7.1(vii):   
$ 150,000,000      3.    Aggregate principal amount of other Indebtedness
outstanding pursuant to Subsection 7.1(viii):    $                           4.
   Aggregate amount of other Contingent Obligations outstanding pursuant to
Subsection 7.4(vi):    $                           5.    Aggregate principal
amount of other Indebtedness and other Contingent Obligations outstanding under
Subsection 7.4(vi) (same as D.1):    $                           6.    Maximum
permitted under Subsection 7.1(viii):    $ 20,000,000      7.    Aggregate
principal amount of Indebtedness of Foreign Loan Parties to Borrower or
Subsidiary Guarantors:    $                           8.    Maximum permitted
under Subsection 7.1(ix):    $                      B.    Liens             1.
   Aggregate amount of Indebtedness secured by Liens permitted under Subsection
7.2(iv):    $                     

 

A-6



--------------------------------------------------------------------------------

    2.    Maximum aggregate amount of Indebtedness secured by Liens permitted
under Subsection 7.2(iv):    $20,000,000 C.   Investments; Acquisitions         
1.    Aggregate purchase price of acquisitions by Borrower and its Subsidiaries:
   $                         2.    Maximum permitted under Subsections 7.3(v)
and 7.1(vi):    $75,000,000     3.    Aggregate principal amount of other
Investments (including Capital Stock) permitted under Subsection 7.3(vi) :   
$                         4.    Maximum permitted under Subsection 7.3(vi):   
$50,000,000     5.    Aggregate amount of repurchases of Borrower’s Capital
Stock:    $                         6.    Maximum permitted under Subsection
7.3(vi):    $10,000,000 D.   Contingent Obligations          1.    Total
Contingent Obligations, and Indebtedness outstanding under Subsection 7.4(vi)
(same as A.5):    $                         2.    Maximum permitted under
Subsection 7.4(vii):    $20,000,000 E.   Minimum Interest Coverage Ratio (for
the four-Fiscal Quarter period ending                 ,         )          1.   
Consolidated Net Income:    $                         2.    Consolidated
Interest Expense:    $                         3.    Provisions for taxes based
on income:    $                         4.    Total depreciation expense:   
$                         5.    Total amortization expense:   
$                         6.    Other non-recurring and non-cash items reducing
Consolidated Net     

 

A-7



--------------------------------------------------------------------------------

         Income but not requiring the expenditure of cash1:    $
                        

7.

   Interest Income:           

8.

   Other non-recurring non-cash items increasing Consolidated Net Income but not
constituting the receipt of cash:    $                         

9.

   Consolidated EBITDA (1+2+3+4+5+6-7-8):    $                         

10.

   Interest Coverage Ratio (E.9):(E.2):              :1.00    

11.

   Minimum ratio required under Subsection 7.6A:              :1.00 F.   Maximum
Total Leverage Ratio (as of                 ,         )           

1.

   Reported Consolidated Total Debt:    $                         

2.

   Reported Debt under Interest Rate Agreements2:    $                         

3.

   Consolidated Total Debt subtotal (F.1-F.2):    $                         

4.

   Working Capital Adjustment (minus $25,000,000 for each Fiscal Quarter ending
in March of each Fiscal Year; plus $25,000,000 for each Fiscal Quarter ending in
September of each Fiscal Year):    $                         

5.

   Consolidated Total Debt (F.3-F.4):    $                         

6.

   Consolidated EBITDA (E.9 above plus/minus any adjustment for any       

--------------------------------------------------------------------------------

1 This amount includes such acquisition and transaction costs as may be approved
by Administrative Agent in its sole but reasonable discretion. For Fiscal Year
2003, not more than $5,000,000 in the aggregate, and for each Fiscal Year
thereafter, not more than $2,000,000 in the aggregate of all non-recurring and
non-cash items (other than those described in the preceding sentence) shall be
included in line E6.

2 This amount represents liabilities associated with the fair market value of
Interest Rate and Currency Rate Hedge Agreements.

 

A-8



--------------------------------------------------------------------------------

         Asset Sales or other acquisitions or dispositions of assets):    $
                         3.    Consolidated Total Leverage Ratio (F.5):(F.6):   
  :1.00     4.    Maximum ratio permitted under Subsection 7.6B:      :1.00 G.  

Maximum Senior Leverage Ratio (as of

                    ,         )

           1.    Consolidated Total Debt (F.5 above):    $                     
    2.    Aggregate principal amount of all unsecured Subordinated Indebtedness
of Borrower and its Subsidiaries, determined on a consolidated basis:    $
                         3.    Consolidated Senior Debt (G.1 – G.2):    $
                         4.    Consolidated EBITDA (E.9 above plus/minus any
adjustment for any Asset Sales or other acquisitions or dispositions of assets):
   $                          5.    Consolidated Senior Leverage Ratio
(G.3):(G.4):      :1.00     6.    Maximum ratio permitted under Subsection 7.6C:
     :1.00 I.   Asset Sales            1.    Aggregate fair market value of
assets sold in any one or more Asset Sales after the Effective Date in one or
more transactions permitted under Subsection 7.7(v):    $                       
  2.    Maximum permitted under Subsection 7.7(v):    $ 25,000,000

 

A-9



--------------------------------------------------------------------------------

J.   Consolidated Capital Expenditures            1.    Consolidated Capital
Expenditures for Fiscal Year-to-date3:    $                          2.   
Maximum amount of Consolidated Capital Expenditures permitted under Subsection
7.8 for Fiscal Year (as increased pursuant to Subsection 7.8 in an amount not to
exceed $5,000,000)4:    $ 25,000,000 K.   Lease Payments            1.   
Maximum rental payments paid or payable during current Fiscal Year:    $
                         2.    Maximum permitted under Subsection 7.12:    $
30,000,000

--------------------------------------------------------------------------------

3 This amount shall exclude for Fiscal Year 2003, any expansion capital
expenditures related to Borrower’s Kaytee product line.

4 This amount as increased pursuant to Subsection 7.8 in an amount not to exceed
$5,000,000.

 

A-10